IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-20903
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

KENNETH LEE ADERHOLT,

                                         Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                        USDC No. H-93-163-2
                        - - - - - - - - - -
                           July 29, 1997
Before JONES, DeMOSS and PARKER, Circuit Judges.

PER CURIAM:*

     Kenneth Lee Aderholt appeals his sentence, given by the

district court on remand from this court.   Aderholt pleaded

guilty to conspiracy to commit mail fraud and aiding and abetting

mail fraud.

     Aderholt argues, for the first time on appeal, that the

district court erred by failing to consider the two offenses as

one offense pursuant to the grouping scheme of U.S.S.G. § 3D2.1

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
                           No. 96-20903
                               - 2 -

and imposing a sentence that was equal to the statutory maximum

sentence for a single offense, rather than departing upward from

the guidelines and imposing two consecutive statutory-maximum

sentences.

     The district court retains discretion to impose a concurrent

or consecutive sentence when the district court is departing from

the guidelines if the departure itself is appropriate.       See

United States v. Martinez, 950 F.2d 222, 226 (5th Cir. 1991);

United States v. Miller, 903 F.2d 341, 346-49 (5th Cir. 1990).     A

sentencing court may depart upward from the guidelines whenever

it finds that an aggravating circumstance exists that was not

adequately taken into consideration by the guidelines.    18 U.S.C.

§ 3553(b).   United States v. Anderson, 5 F.3d 795, 803 (5th Cir.

1993).

     The district court properly based its departure on § 5K2.1

because of the death that resulted from the mail fraud,

articulated sufficient reasons for the upward departure, and

imposed a reasonable sentence.   See id.   Aderholt cannot

demonstrate any error, much less plain error that affected his

substantial rights, by the district court’s imposition of

consecutive sentences against him.   See United States v. Olano,

507 U.S. 725, 231-37 (1993).

     AFFIRMED.